IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-91-240-CV


KAREN HUNSBERGER MOORE,

	APPELLANT

vs.



ALAN BOYD MOORE,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 475,712, HONORABLE F. SCOTT MCCOWN, JUDGE

 


PER CURIAM


	Appellant Karen Hunsberger Moore seeks to appeal from a nunc pro tunc decree
of divorce rendered by the district court of Travis County.  We will dismiss the appeal for want
of prosecution.
	The district court rendered a decree of divorce on February 26, 1991, and a nunc
pro tunc order on April 5, 1991.  Because she filed a timely motion for new trial after entry of
the second order, Tex. R. App. P. Ann. 41(a) (Pamph. 1991) required Moore to perfect her
appeal no later than July 5, 1991.  On June 12, 1991, she filed, in this Court, a motion for
extension of time to file affidavit of inability to pay, (1) and, in the district court, her affidavit of
inability to pay.  This Court granted the motion.
	The record was due to be filed in this cause on or before August 5, 1991.  Tex. R.
App. P. Ann. 54(a) (Pamph. 1991).  A motion for extension of time to file the record was due
fifteen days later.  Tex. R. App. P. Ann. 54(c) (Pamph. 1991); see Forest Lane Porsche-Audi
Assoc. v. Defries, 730 S.W.2d 80, 82 (Tex. App. 1987, no writ); see also B. D. Click Co. v.
Safari Drilling Corp., 638 S.W.2d 860, 862 (Tex. 1982).  To date, Moore has filed neither the
record nor a motion reasonably explaining the need for an extension.
	This Court may dismiss an appeal for failure to file the record within the designated
time.  Rule 54(a).  Because Moore has not filed a record in this cause, we dismiss the appeal for
want of prosecution.

[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed for Want of Prosecution
Filed:  October 16, 1991
[Do Not Publish] 
1.      1 Moore appears pro se.  She requested additional time in which to perfect an appeal because
she was unsure whether the time began with rendition of the original order in February or the
second order in April.